ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant moves for rehearing, and requests that we discuss and differentiate holdings of other *427courts of other states in other cases on facts which he seems to think more or less like the one before us. Our former opinion is adhered to, after considering appellant’s motion in the light of the argument therein, the authorities cited, and the law as it is written.
We quoted in said opinion most of section 5 (b) exempting certain commercial vehicles from the limitation as to load weights fixed by section 5 of the act in question. We note that in specific terms such vehicles with loads of more than 7,000 pounds are exempted only when moving from the origin of said load to its destination and vice versa, and by way of the shortest practicable route. This comports with the purpose of the law which is to protect, as far as practicable, the highways from injurious commercial traffic.
Appellant’s general proposition is that under a proviso in said section 5 (b), and the facts in his case, he had the right without penalty to haul a truckload of gasoline weighing 10,000 pounds from Pampa, Texas, over a state highway paralleling and near to a railroad, passing through a number of towns and cities named in our opinion, for a distance of 160 miles to the state line. As we understand it, he does not contend that Pampa has no railway facilities for loading and unloading from or upon railway cars, freight, including gasoline. Nor that Amarillo, — another city through which both the highway and railroad pass, — is without such facilities. Nor does he contend that our Railroad Commission has no power to fix by proper regulation the kind and character of packages, containers, or cars in or upon which any and all freight, including' gasoline, may be shipped over such common carriers, nor that this has not been done. The exact part of said proviso relied on by appellant is as follows: ‘Or when used to transport property from the point of origin to point of destination thereof when the destination of such property is less distant from the point of origin thereof than the nearest practicable common carrier receiving or loading point equipped to transport such load.” We dare say that under rules and regulations made by our Railroad Commission all the gasoline seeking shipment from Pampa to common carrier points can be shipped in drums without violation of law or injury to the peoples’ roads; but, if compelled to construe the quoted proviso of section 5 (b), we would first call attention to the fact that it only refers to the transportation of property from a point of origin to some destination nearer to such point of origin than any common carrier “equipped to transport such load.” If this means, or is intended to mean, *428other than that such property may only be carried in heavier-than-allowed loads, on highways to a common carrier’s nearest receiving point provided with ordinary practicable loading and carriage facilities for such freight, — then we would hold its terms unintelligible to such a degree as to cause serious doubt as to what it means, and we would conclude that such doubt should be solved in favor of giving effect to the evident purpose of the whole act, which is the protection of the highways; and we would further hold that the proviso exempts ho other than such vehicles when going with their heavier-than-allowed loads from and to points of origin and destination by the nearest practicable route, without passing common carrier receiving or unloading points.
Believing the case correctly decided in the original opinion, the motion for rehearing will be overruled.

Overruled.